MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                          May 28 2019, 9:36 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
the defense of res judicata, collateral                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David K. Payne                                           Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of: K.B., J.K.E.,                          May 28, 2019
J.E., and K.E., Children in                              Court of Appeals Case No.
Need of Services,                                        18A-JC-2603
and                                                      Appeal from the LaPorte Circuit
                                                         Court
A.E. (Mother),                                           The Honorable Thomas Alevizos,
Appellant-Respondent,                                    Judge
                                                         The Honorable W. Jonathan
        v.                                               Forker, Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                46C01-1806-JC-72
Child Services,                                          46C01-1806-JC-73
                                                         46C01-1806-JC-74
Appellee-Plaintiff.                                      46C01-1806-JC-75



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019                            Page 1 of 8
                                                        Case Summary

[1]   A.E. (“Mother”) appeals the dispositional order concluding that her four

      children are children in need of services (“CHINS”). We remand.


                                                          Analysis

[2]   Mother has four children, ten-year-old K.B., eight-year-old Ja.E., three-year-old

      Jo.E, and one-year-old K.E. (collectively, the “Children”). B.E. (“Father”) is

      the father of Ja.E., Jo.E., and K.E. 1 K.B.’s father did not appear and was not

      involved in the proceedings; his whereabouts are unknown, and he “does not

      currently have legal custody” of K.B. Appellant’s App. Vol. II p. 11.


[3]   The Children were removed by the Department of Child Services (“DCS”)

      while they were staying with their maternal grandmother after allegations that:


                 [the Children’s] physical or mental condition is seriously
                 impaired or seriously endangered as a result of the inability,
                 refusal, or neglect of the [the Children’s] parent, guardian, or
                 custodian to supply [the Children] with necessary food, clothing,
                 shelter, medical care, education, or supervision; and [the
                 Children] need[] care, treatment, or rehabilitation that [the
                 Children are] not receiving; and is unlikely to be provided or
                 accepted without the coercive intervention of the Court.


      Id. at 10, 13, 14. 2 In June 2018, DCS filed a petition alleging that the Children

      are CHINS, and a fact finding hearing was held on September 5, 2018. The



      1
          Father does not participate in this appeal.
      2
          The allegations are the same for each child.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019   Page 2 of 8
      trial court’s order on the fact finding 3 hearing merely states, “[t]hrough fact

      finding, [t]he Court now finds that the child, [] is a Child in Need of Services as

      defined by 31-34-1-1.” Id. at 19. After the trial court found the Children were

      CHINS, a dispositional hearing was held on September 26, 2018, and a

      separate dispositional order was issued.


[4]   Mother raises several issues with regard to the finding that the Children were

      CHINS. We, however, find it necessary to remand to the trial court based on

      the trial court’s lack of written findings of fact and conclusions of law. 4 The

      trial court’s dispositional order 5 merely states:


               The CHINS petition comes on for a Dispositional Hearing.


               A factual basis was established.


                        The child having been found to be a Child in Need of
                        Services the Court, after reviewing the Predispositional
                        Report(s) and hearing statements and evidence presented
                        to the Court regarding the disposition of this cause, finds:




      3
        The trial court entered a specific order with respect to K.B., and a separate order with respect to Ja.E.,
      Jo.E., and K.E., collectively. We cite from K.B.’s order; however, the orders are mostly similar in all
      respects.
      4
       We note that the trial court did orally state the basis for its findings that the Children were CHINS;
      however, the statute requires “written” findings and conclusions. Ind. Code § 31-34-19-10(a).
      5
        The trial court entered a specific order with respect to K.B., and a separate order with respect to Ja.E.,
      Jo.E., and K.E., collectively. We cite from K.B.’s order; however, the orders are mostly similar in all
      respects.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019                          Page 3 of 8
                       The needs of the child for care, treatment, or rehabilitation
                       are: A safe, stable home environment.


                       Participation by the parent, guardian, or custodian in the
                       plan for the child is necessary to: Provide a safe, stable
                       home environment.


              Based on the information presented in the Predispositional
              Report(s) and provided at the hearing, the Court makes the
              following dispositional orders:


                       The child shall remain in her current home or placement,
                       with supervision by DCS.


                       [DCS] is awarded wardship of the children, with
                       responsibility for supervision, care and placement. The
                       rights and obligation of the person granted wardship in this
                       case as defined by I.C. 31-9-134.5 are hereby modified to
                       conform to the terms of this Dispositional Decree and the
                       Parent Participation Plan ordered herein. DCS is
                       authorized to consent to the children’s medical care.


      Appellant’s App. Vol. II pp. 21-22. The trial court also ordered Mother and

      Father to take part in certain services.


[5]   Indiana Code Section 31-34-19-10 states,


              (a) The juvenile court shall accompany the court’s dispositional
              decree with written findings and conclusions upon the record
              concerning the following:


                       (1) The needs of the child for care, treatment,
                       rehabilitation, or placement.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019     Page 4 of 8
                 (2) The need for participation by the parent, guardian, or
                 custodian in the plan of care for the child.


                 (3) Efforts made, if the child is a child in need of services,
                 to:


                         (A) prevent the child’s removal from; or


                         (B) reunite the child with;


                 the child’s parent, guardian, or custodian in accordance
                 with federal law.


                 (4) Family services that were offered and provided to:


                         (A) a child in need of services; or


                         (B) the child’s parent, guardian, or custodian;


                 in accordance with federal law.


                 (5) The court’s reasons for the disposition.


                 (6) Whether the child is a dual status child under IC 31-41.


        (b) The juvenile court may incorporate a finding or conclusion
        from a predispositional report as a written finding or conclusion
        upon the record in the court's dispositional decree.




Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019      Page 5 of 8
[6]   Several required findings and conclusions that should have been included in the

      trial court’s order, pursuant to the statute, were not included. In CHINS cases,

      written findings and conclusions are crucial, because


              Indiana Code § 31-34-19-10(5) requires that the trial court give
              reasons for its disposition in a CHINS proceeding. Specifically,
              we are concerned that procedural irregularities, like an absence of
              clear findings of fact, in a CHINS proceeding may be of such
              import that they deprive a parent of procedural due process with
              respect to a potential subsequent termination of parental rights. . .
              . Our legislature’s enactment of an interlocking statutory scheme
              governing CHINS and involuntary termination of parental rights
              compels this court to make sure that each procedure is conducted
              in accordance with the law.


      In re J.Q., 836 N.E.2d 961, 966-67 (Ind. Ct. App. 2005), reh’g denied (citations

      omitted).


[7]   While the failure to enter written findings of fact and conclusions of law on a

      dispositional order is not always reversible error, this does not appear to be one

      of those cases. In In re T.S., 881 N.E.2d 1110, 1113 (Ind. Ct. App. 2008), a

      panel of this court found that, although the court’s written findings in a CHINS

      dispositional order “consist[ed] predominantly of boilerplate language that

      would not be helpful to a reviewing court and, therefore, generally would not be

      sufficient to permit appellate review,” there were “few, if any, factual questions

      for the court to resolve.” Specifically, this court found that, because the probate

      court “had committed Mother indefinitely to inpatient mental health

      treatment,” and the mother “presumably could not take [the child] . . . with her,


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019   Page 6 of 8
       Mother was unavailable to care for him, and no services the State might offer

       would decrease the need for someone besides Mother to care for [the Child].”

       T.S., 881 N.E.2d at 1113; see also McBride v. Monroe Cty. Office of Family and

       Children, 798 N.E.2d 185, 196 (Ind. Ct. App. 2003) (finding that the

       dispositional order “as a whole” met the statutory requirement because the trial

       court “expressly incorporated OFC’s Juvenile Predispositional Report and Six-

       Month Periodic Review Report and adopted OFC’s recommendations

       contained in that report,” into the dispositional order, and that “OFC’s report

       contains fifteen pages of family history, background, and placement options for

       the children”).


[8]    Here, the trial court did not incorporate prior records or the predispositional

       report in its dispositional order. Further, the dispositional order did not include

       the necessary findings on all the required relevant statutory subsections. Unlike

       T.S., this case required factual findings for the trial court to determine, which

       the trial court failed to do. The lack of findings of fact and conclusions of law

       has impeded our review. Accordingly, we remand for the trial court to enter

       written findings of fact and conclusions of law as required by Indiana Code

       Section 31-34-19-10.


                                                  Conclusion

[9]    We remand for the trial court to enter findings of fact and conclusions of law

       consistent with Indiana Code Section 31-34-19-10.


[10]   Remanded.


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019   Page 7 of 8
Crone, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-JC-2603 | May 28, 2019   Page 8 of 8